IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: J.W. & A.W., MINOR CHILDREN        : No. 146 MAL 2018
                                          :
                                          :
PETITION OF: M.W., NATURAL                : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.